Per Curiam:

At one time in this state, under such circumstances, it was necessary to issue the alias or pluries fi. fa. in the form of a fi. fa. for the residue. Fiddleman v. Biddle, 1 Harr. 500. However, this practice has been changed for many years and it is now sufficient if the alias or pluries writ issues in the general form of an alias or pluries fi. fa. Woolley on Del. Practice, § 1002.
As the form of the writ issued in this case follows the established practice, we are of the opinion that it should not be quashed. The court therefore refuse the motion.